DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and Species D (Fig. 5a,b) in the reply filed on 12/10/2020 is acknowledged.  The traversal is on the ground(s) that the examination of all of the inventions and species are not a burden.  This is not found persuasive because the numerous non-obvious variants and divergent invention classification search areas present a burden in examination and search for the amount of time allotted the examiner to fully examine the application, and applicant also has not stated on the record that the different species are obvious variants.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4, 6, and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/10/2020.
	The withdrawn claims will be considered for rejoinder at the time that all of the elected claims are found allowable. The examiner suggests amending the non-elected independent claim to have all of the same structural elements as the elected independent claims throughout prosecution such that it also can be rejoined at the time of allowance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 10, 11, 12, and 17 are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Arakawa (US 6,002,306 cited by applicant).
Arakawa (e.g. Figs. 9-10) teaches a microwave/RF filter including: a dielectric bridge coupling (e.g. 2a) between two dielectric resonators (e.g. 1a, 1b); the bridge has an outer exposed surface (i.e. a first surface area) that has conductor coating and an elongate shape; a hole (e.g. 15a) is through the center of the bridge’s width and has conductor coating on the inner surface (i.e. a second surface area) (Claim 17); the inner/second surface area of the hole has a portion (i.e. a second portion) that is conductor free (e.g. 16a) for providing coupling adjustments (Claims 1, 11); the hole can also be angled which would result in at least part of the hole being offset from the center of the bridge body (e.g. see Col. 5, lines 30-38) (Claim 5); the hole is through the width direction of the bridge and is orthogonal to the length of the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa (US 6,002,306 cited by applicant).
Arakawa teaches a filter as described above. However, Arakawa does not explicitly teach that the conductor free portion is at least 25% of the wall of the hole, that the dielectric is ceramic, that the dielectric of the bridge and resonators are the same material, or that the system is in a multiple input/output (MIMO).
It would have been considered obvious to one of ordinary skill in the art to have modified the Arakawa filter to have the dielectric be ceramic, because ceramic would have been a mere selection of a well-known art-recognized functionally equivalent dielectric means for a dielectric microwave resonator filter. Also, it would have been considered obvious to have the conductor free portion be at least 25% of the wall of the hole, especially since Arakawa teaches that the size of the conductor free area is selected to provide the benefit of adjusting the passband (e.g. see Col. 7, lines 20-29) thus the sizing to have been at least 25% would have 
Furthermore, it would have been considered obvious to one of ordinary skill in the art to have modified the filter to have been in a MIMO system, because it is well-known that filters are used in MIMO systems to provide selected frequency characteristics to form a reliable communications system.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa (US 6,002,306 cited by applicant) in view of Arakawa (US 6,133,808 cited by applicant) and Fujitsu (JPH04287501 cited by applicant).
Arakawa (‘306) teaches a filter as described above. However, Arakawa (‘306) does not explicitly teach that the conductor free portion in the hole extends from an edge of the hole into the hole (Claim 2) or that the hole has a conical top that is proximal to the edge which has the conductor free portion (Claim 3).
Arakawa (‘808) teaches coupling holes (e.g. 8c and Figs. 7 and 20) that have conductor free portions that are extending from the edge.
Fujitsu (e.g. Fig. 2b) teaches coupling holes having a conical portion at the edge having a conductor free portion.
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Arakawa (US 6,002,306 cited by applicant) in view of Arakawa (US 6,002,307 cited by applicant).
Arakawa (‘306) teaches a filter as described above. However, Arakawa (‘306) does not explicitly teach two holes in the bridge.
Arakawa (‘307) provides the general teaching of providing two coupling holes/grooves (e.g. one vertical and one horizontal as shown in Fig. 5) in a coupling region between two resonators.

It would have been considered obvious to one of ordinary skill in the art to have modified the Arakawa (‘306) filter to have two coupling holes such as taught by Arakawa (‘307) because it would have provided the advantageous benefit of further coupling adjustment such as taught by Arakawa (‘307) (e.g. see Col. 4, lines 14-40 and abstract), thereby suggesting the obviousness of such a modification.



Allowable Subject Matter
Claims 8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762.  The examiner can normally be reached on 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stephen E. Jones/Primary Examiner, Art Unit 2843